



logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com






Exhibit 10.68


January 16, 2019


Julio A. Portalatin
By Hand


Subject:    Terms of Employment


Dear Julio:


This letter agreement sets forth the terms of your continued employment by Marsh
& McLennan Companies, Inc. as its Vice Chairman. This position currently reports
to the President and Chief Executive Officer (the “Chief Executive Officer”) of
Marsh & McLennan Companies, Inc. (“Marsh & McLennan Companies”, and together
with its subsidiaries and affiliates, the “Company”). Your principal work
location will be in Miami, FL.


1.
Effective Date, Duties and Responsibilities



The terms of this letter agreement are effective as of March 1, 2019. Effective
as of February 28, 2019, you will cease to be President and Chief Executive
Officer of Mercer Consulting Group, Inc. and a member of the Marsh & McLennan
Companies Executive Committee. Effective as of March 1, 2019, your position will
be Vice Chairman of Marsh & McLennan Companies. This position is currently
classified as part-time regular, and you will be expected to work, on average,
three days per week. You will continue to devote all of your attention and time
during working hours to the affairs and business of the Company and use your
best efforts to perform such duties and responsibilities described in Exhibit A
and as shall be reasonably assigned to you by the Chief Executive Officer and
are consistent with your position. In addition, you agree to serve, without
additional compensation, as an officer and director for any member of the
Affiliated Group. For purposes of this letter agreement, the term “Affiliated
Group” means Marsh & McLennan Companies and any corporation, partnership, joint
venture, limited liability company, or other entity in which Marsh & McLennan
Companies has a 10% or greater direct or indirect interest. You may serve on the
boards or committees set forth on Exhibit A and, with the prior written consent
of Marsh & McLennan Companies, one additional public company board.
    
2.
Compensation and Benefits



Your compensation and benefits are as set forth below and in Exhibit A.


a.
Annual Base Salary: You will receive an annual base salary of the amount set
forth on Exhibit A, payable in installments in accordance with the Company’s
payroll procedures in effect from time to time. Your base salary includes
compensation for all time worked, as well as appropriate consideration for sick
days, personal days, and other time off.






--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 2


b.
Vacation: You are entitled to 5 weeks of vacation annually, prorated consistent
with Section 1 above, in accordance with our Company policy.



c.
Annual Bonus: You are eligible for an annual bonus for the 2019 and 2020
performance years on the terms set forth on Exhibit A. Bonus awards are
discretionary and are paid in cash. Except as provided in this paragraph, to
qualify for an annual bonus, you must remain continuously and actively employed
by the Company, without having tendered a notice of resignation, through the
date of the bonus payment, in accordance with the terms and conditions of the
award. The annual bonus shall be paid no later than March 15 of the year
following the year for which such bonus is earned. In the event of your
Permanent Disability (as defined below) or death, the Company shall pay you (or
your estate in the case of death) a prorated target annual bonus for the year in
which your termination occurs based on the portion of the year elapsed as of the
date of your termination. Any such bonus amount shall be paid within 30 days of
your death. In the event of your Permanent Disability, your prorated annual
bonus payment is conditioned upon, and subject to, your execution and delivery
to the Company within 30 days of the date of such event a valid confidential
waiver and release of claims agreement (including restrictive covenants) in a
form satisfactory to the Company (the “Release”) and such Release has become
irrevocable as provided therein (the “Release Effective Date”). Payment of any
such annual bonus amount shall then be paid within 30 days following the Release
Effective Date, but in no event later than March 15 of the year following the
year for which such bonus is earned.



As used in this letter agreement, “Permanent Disability” will be deemed to occur
when it is determined (by Marsh & McLennan Companies’ disability carrier for the
primary long-term disability plan or program applicable to you because of your
employment with the Company) that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


d.
Long-Term Incentive Compensation: You are not eligible to receive any additional
awards under the Marsh & McLennan Companies’ long-term incentive program,
including, for the avoidance of doubt, an annual long-term incentive award in
February 2019. Your outstanding equity-based awards will continue to be treated
in accordance with their Terms and Conditions.



e.
Benefit Programs: You and your eligible family members will continue to have the
opportunity to participate in the employee benefit plans, policies and programs
provided by Marsh & McLennan Companies, on such terms and conditions as are
generally provided to similarly situated employees of the Company. These plans
may include retirement, savings, medical, life, disability, and other insurance
programs as well as an array of work/life effectiveness policies and programs.
Please be aware that nothing in this letter agreement shall limit Marsh &
McLennan Companies’ ability to change, modify, cancel or amend any such policies
or plans. In addition, you will be entitled to the benefits set forth on Exhibit
A and you will continue to be eligible to participate in the Marsh & McLennan
Companies Executive Financial Services Program, as in effect from time to time.




--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 3


3.
Termination of Employment



a.
Your employment with the Company is expected to terminate no later than February
28, 2021. Effective as of March 1, 2019, you will no longer participate in the
Marsh & McLennan Companies, Inc. Senior Executive Severance Pay Plan or any
other Company severance pay plan. In consideration of the payments and other
benefits hereunder, when your employment with the Company terminates for any
reason and at any time, you will not be eligible for any severance payments or
benefits under any severance plan or arrangement sponsored by the Company.

b.
Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.

c.
During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform Marsh & McLennan
Companies if you are asked to participate in any Proceeding or to assist in any
investigation of any member of the Affiliated Group. In addition, you agree to
provide such services as are reasonably requested by the Company to assist any
successor to you in the transition of duties and responsibilities to such
successor. Following the receipt of reasonable documentation, the Company agrees
to reimburse you for all of your reasonable out-of-pocket expenses associated
with such assistance. Your request for any reimbursement, including reasonable
documentation, must be submitted as soon as practicable and otherwise consistent
with Company policy. In any event, your request for a taxable reimbursement,
including reasonable documentation, must be submitted by the October 31st of the
year following the year in which the expense is incurred. The Company will
generally reimburse such expenses within 60 days of the date they are submitted,
but in no event will they be reimbursed later than the December 31st of the year
following the year in which the expense is incurred.




--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 4


4.
Restrictive Covenants



You are subject to existing restrictions with respect to confidentiality,
noncompetition or nonsolicitation under confidentiality, noncompetition,
nonsolicitation, or other agreements, including the Non-competition and
Non-solicitation Agreement dated as of November 21, 2013 (“The November 2013
Agreement”). Such restrictions shall remain in full force and effect and, by
your execution of this letter agreement, you hereby reaffirm and ratify such
restrictions; provided that, the non-competition restrictions contained in
Section 3 of the November 2013 Agreement shall expire on March 1, 2020.


5.
Code of Conduct & Other Mandatory Training



As a condition of your continued employment by Marsh & McLennan Companies as
Vice Chairman, Marsh & McLennan Companies, you must read, understand and abide
by all applicable Marsh & McLennan Companies, Inc. compliance policies found on
the Marsh & McLennan Companies’ compliance website (www.compliance.mmc.com), as
updated from time to time, including but not limited to The Marsh & McLennan
Companies Code of Conduct, The Greater Good. You must complete any required
online compliance training for your position within 30 days after it becomes
available. In addition, you understand that you must complete any and all
additional training that the Company determines is appropriate for your position
during the course of your employment.


6.
Credentialing



The Company supports continuing professional education. If you hold a
professional license or certification, you acknowledge that you understand the
obligations and the specific code of professional ethics associated with this
license or certificate and agree to perform your duties in accordance with these
standards. In addition, you acknowledge your responsibility to maintain any
job-related licenses or certificates in accordance with the requirements issued
by the applicable regulatory body or bodies. The Company agrees to reimburse you
for the fees you incur during your employment with the Company in maintaining
such licenses or certificates applicable to your position. You must submit your
fees within 60 days after the date they are incurred. The Company will generally
reimburse such fees within 60 days of the date they are submitted, but in no
event will they be reimbursed later than December 31st of the year following the
year in which the fee was incurred.


7.
Waiver and Release



The terms of this letter agreement, and the payment of a bonus award for the
2020 performance year are contingent upon (a) your execution and delivery to the
Company of the Waiver and Release Agreement attached as Exhibit B within the
time period described in the penultimate paragraph thereof following (i) your
execution of this letter agreement and (ii) your termination of employment and
(b) each such Waiver and Release Agreement becoming irrevocable as provided
therein.
    



--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 5


8.
Miscellaneous



a.
Notices. Notices given pursuant to this letter agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, postage prepaid, or (iv)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company shall be directed to:



Peter J. Beshar
Executive Vice President & General Counsel
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036


Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
b.
Assignment of this Agreement. This letter agreement is personal to you and shall
not be assignable by you without the prior written consent of Marsh & McLennan
Companies. This letter agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. Marsh & McLennan
Companies may assign this letter agreement, without your consent, to any member
of the Affiliated Group or to any other respective successor (whether directly
or indirectly, by agreement, purchase, merger, consolidation, operation of law
or otherwise) to all, substantially all or a substantial portion of the business
and/or assets of the Company, as applicable. If and to the extent that this
letter agreement is so assigned, references to the “Company” throughout this
letter agreement shall mean the Company as hereinbefore defined and any
successor to, or assignee of, its business and/or assets as applicable.



c.
Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, including without
limitation, the Letter Agreement dated November 21, 2013, as amended by the
first amendment dated June 6, 2014, the second amendment dated June 10, 2016 and
the third amendment dated September 14, 2017. For the avoidance of doubt,
compensation that was paid or awarded to you prior to the effective date of this
letter agreement will continue to be governed by the terms pursuant to which
such compensation was paid or awarded.



d.
Indemnification. The Company shall indemnify you to the extent permitted by its
bylaws, as in effect on the date hereof, with respect to the work you have
performed for, or at the request of, the Company or any member of the Affiliated
Group (as such term is defined in Section 1 above) during the term of this
letter agreement.






--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 6


e.
Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of Marsh & McLennan Companies.



f.
Choice of Forum. The Company and you each hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York state court or federal
court of the United States of America sitting in the State of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this letter agreement or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



g.
Severability; Captions. In the event that any provision of this letter agreement
is determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this letter agreement will be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law. The captions in
this letter agreement are not part of the provisions of this letter agreement
and will have no force or effect.



h.
Section 409A. The provisions of this Section 8(h) will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this Section 8(h),
to the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement and any other plan, award, arrangement or agreement
between you and the Company in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This Section 8(h)
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this letter agreement or any other plan, award, arrangement or
agreement between you and the Company.



Furthermore, and notwithstanding any contrary provision in this letter agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and penalties
on you under Section 409A, if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment



--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 7


and any such payments to which you would otherwise be entitled during the first
six months following your termination of employment will be accumulated and paid
without interest on the first day of the seventh month after the termination of
employment.


Furthermore, and notwithstanding any contrary provision in this letter agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and (ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):


(1)
if the Relevant Plan does not specify a period or provides for a period of more
than 90 days for the completion of an Employment-Related Action, then the period
for completion of the Employment-Related Action will be the period specified by
the Company, which shall be no longer than 90 days following the event otherwise
triggering the right to payment; and

(2)
if the period for the completion of an Employment-Related Action includes the
January 1 next following the event otherwise triggering the right to payment,
then the payment shall be made or commence following the completion of the
Employment-Related Action, but in no event earlier than that January 1.



i.
Withholding Requirements. All amounts paid or provided to you under this letter
agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.



Please acknowledge your agreement with the terms of this letter agreement by
signing and dating this and the enclosed copies of the letter agreement and
Waiver and Release Agreement and returning one copy of each to me.


Sincerely,






/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.










--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 8


Accepted and Agreed:


/s/ Julio A. Portalatin
(Signature)
 
2/14/2019
(Date)










--------------------------------------------------------------------------------





January 16, 2019
Julio A. Portalatin
Page 9


Exhibit A




Board or Committee Memberships
•
Board of Directors of DXC Technology
•
Hofstra University Board of Trustees
•
Board of Covenant House International
Annual Base Salary
$500,000, effective March 1, 2019
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $1,000,000 for the 2019 and 2020
performance years (awarded in 2020 and 2021, respectively). Actual bonus awards
will be based on performance over the applicable fiscal year.
Key Responsibilities
•
Focus on key client engagement and represent the Company at key client events
•
Serve in an advisory role for the Company’s health businesses
•
Assist with the integration of Jardine Lloyd Thompson
•
Be available to advise the new Mercer Chief Executive Officer, as requested
•
Other duties as requested by the Marsh & McLennan Companies Chief Executive
Officer
Other Benefits
•
You will have access to a full-time executive assistant.
•
The Company will pay for travel and expenses in accordance with its travel and
expense policies in effect from time to time.








